Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to suggest amending the independent claims to include the limitations. An  artificial neural network may include a bidirectional recurrent deep neural network or deep Q-network,
wherein the second model obtain a value (vi) of the mean square error using the mathematical formula provided below, wherein :

    PNG
    media_image1.png
    171
    460
    media_image1.png
    Greyscale

these amendments will overcome the current rejection. 

Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the references Lee (20200211580) and Wightman (10453460) alone or in combination does not disclose wherein the processor is further configured to:
based on the weight being greater than a first threshold value, identify the second voice data as the input data,
based on the weight being greater than a second threshold value and less than the first threshold value, linearly combine the first voice data and the second voice data based on the weight and identify the linearly combined value as the input data, and
based on the weight being less than the second threshold value, identify the first voice data as the input data,
wherein the first threshold value is a value greater than the second threshold value.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
the references Lee (20200211580) and Wightman (10453460) alone or in combination does not disclose wherein the determining comprises: based on the weight being greater than a first threshold value, identifying the second voice data as the input data;
based on the weight being greater than a second threshold value and less than the first threshold value, linearly combining the first voice data and the second voice data based on the weight and identifying the linearly combined value as the input data; and
based on the weight being less than the second threshold value, identifying the first voice data as the input data,
wherein the first threshold value is a value greater than the second threshold value.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20200211580) in view of  Wightman et al. (10453460) 

Claim 1, Lee discloses an electronic device (Section 0124, Terminal 100 see fig. 2) comprising:
a microphone; (Section 0133, lines 2-3- a microphone 122) 
a memory storing at least one instruction; (Memory 170, Section 0142) and
a processor configured to execute the at least one instruction,
wherein the processor, by executing the at least one instruction, (Section 0164, lines 3-5- thus the processor 180 control the terminal based a control instruction stored in the processor) configured to:
obtain second voice data by inputting first voice data input via the microphone to a first model trained to enhance sound quality, (Section 0212 “generates a first voice signal (second voice data) by canceling noise from the input voice signal (first voice data)”- thus the first voice signal is obtained by cancelling noise from the input voice and therefore it enhances the input voice)
obtain a weight (Section 0263, lines 4-6- thus W is a weight between nodes in the noise cancelling model) by inputting the first voice data and the second voice data to a second model, (Section 0203 “noise canceling model may be a deep neural network model”  this means the noise canceling model reads on the second model) 
(the secondary reference Wightman (US 10453460) also addresses this issue where an audio data is received  and a count is generated form the audio data. The audio data is compared with a threshold to determine if the audio data can be used as the input data for the wake word- Col. 3 lines 1-6) 
 and identify input data using the weight. (Section 0351-“a predetermined wakeup word or weight” is used as the weight to determine if the received voice signal is identified as the input signal) 
Lee does not disclose using a third model to identify an input data.
Wightman discloses in Col. 13 lines 45-55 a Hidden Markov Model (Third model) as a third model that recognizes performances between audio signal HMM (first model) and reference HMM model (second model) in identifying an input data.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using Hidden Markov Model as a third model. The motivation is for the model produce a score which can be used for classifying audio for the system to be secured. 
 Claim 2, Lee in view of Wightman discloses wherein the processor is further configured to obtain the weight (Lee: Section 0263, lines 5-6- thus W is a weight) using the first voice data, the second voice data, and an estimated value of an error between the second voice data and clean voice data corresponding to the first voice data. (Lee: Section 0261, lines 1-3- the mean square error from a noise canceling model and a target feature vector from a reference voice signal) 
Claim 3, Lee (Section 0212-(second voice data))  in view of Wightman discloses wherein the processor is further configured to linearly combine the first voice data and the second voice data based on the weight; and identify the linearly combined value as the input data. (Wightman: Col. 6 lines 56- 60 thus the audio of a command 4 including an utterance of a wake-word subsequently followed by a question- thus the command 4 is identified as the input based on the wake-word combined with a question or statement)
Claim 4, Lee in view of Wightman discloses wherein the processor is further configured to identify one of the first voice data and the second voice data as the input data based on the weight. (Lee: Section 0211, based on the predetermined call word (weight), the call word voice signal (first voice data)  or input voice signal (input voice signal) is acquired as the input data). 
Claim 5, Lee (Section 0219)  in view of Wightman discloses wherein the processor  further configured to base on the weight being greater than a threshold value, identify the second voice data as the input data, (Lee: Section 0360- thus when a predetermined wakeup word or call word (Weight) is recognized- that means the input voice signal is identified as the input data) 
(Wightman: Col. 20 lines 66-67 if the total number of “1s” is greater than the predefined threshold value) 
based on the weight being less than the threshold value, identify the first voice data as the input data. (Wightman: Col. 20 lines 64-66- “If the total  number of counts “1s” is less than a predefined threshold value (e.g. threshold T))
Claim 6, Objected to as allowable but depended on a rejected claim. Please item 3 for details. 
Claim 7, Lee in view of Wightman discloses wherein the third model is at least one of a wake-up model or an automatic speech recognition model. (Lee: Section 0360, wakeup word or a wakeup interaction) 
Claim 8, Lee in view of Wightman discloses wherein the processor is further configured to train the first model and the second model based on the first voice data, clean voice data corresponding to the first voice data, and the second voice data. (Lee: Section 0110, the apparatus (processor) trains noise canceling model using a plurality of reference voice signals where the reference voice signal reads on the clean voice data, Section 0202) 
Claim 9, Lee (Section 0292) in view of Wightman discloses wherein the processor is further configured to obtain a first score corresponding to the first voice data (Lee: Section 0288, lines 1-3 the target vector corresponding to the input voice signal reads on the first score) and obtain a second score corresponding to the second voice data (Lee: Section 0288, lines 3-5 the correct target feature vector also reads on the second score) by inputting each of the first voice data and the second voice data to the third model, (Lee: Section 0351-“a predetermined wakeup word or weight” is used as the weight to determine if the received voice signal is identified as the input signal) 
 and train the second model based on the first voice data, the second voice data the first score and the second score. (Lee: Section 0325, lines 3-6 trained noise canceling model which is used to enhance voice signal by removing noise) 
Claim 10, Lee in view of Wightman discloses wherein the processor is configured to obtain an estimated value of a difference between the first score and the second score by inputting the first voice data and the second voice data to the second model, (Lee: Section 0261, the Loss function E is a mean square error reads on the estimated value from a noise canceling model  and a target feature vector) and
obtain the weight based on the estimated value of the difference between the first score and the second score. (Lee: Section 0263, lines 4-6- “thus W is a weight between nodes in the noise model) 
Claim 11, Lee discloses a method for controlling an electronic device (Section 0124, Terminal 100 see fig. 2) comprising a microphone, (Section 0133, lines 2-3- a microphone 122) the method comprising:
obtaining second voice data by inputting first voice data input via the microphone to a first model trained to enhance sound quality; (Section 0212 “generates a first voice signal (second voice data) by canceling noise from the input voice signal (first voice data)”- thus the first voice signal is obtained by cancelling noise from the input voice and therefore it enhances the input voice)
obtaining a weight (Section 0263, lines 4-6- thus W is a weight between nodes in the noise cancelling model) by inputting the first voice data and the second voice data to a second model; (Section 0203 “noise canceling model may be a deep neural network model”  this means the noise canceling model reads on the second model) 
(the secondary reference Wightman (US 10453460) also addresses this issue where an audio data is received  and a count is generated form the audio data. The audio data is compared with a threshold to determine if the audio data can be used as the input data for the wake word- Col. 3 lines 1-6) 
and identifying input data to be input using the weight. (Section 0351-“a predetermined wakeup word or weight” is used as the weight to determine if the received voice signal is identified as the input signal) 
Lee does not disclose using a third model to identify an input data.
Wightman discloses in Col. 13 lines 45-55 a Hidden Markov Model (Third model) as a third model that recognizes performances between audio signal HMM (first model) and reference HMM model (second model) to identify an input data.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using Hidden Markov Model as a third model. The motivation is for the model produce a score which can be used for classifying audio for the system to be secured. 

Claim 12, Lee in view of Wightman discloses wherein the obtaining comprises obtaining the weight (Lee: Section 0263, lines 5-6- thus W is a weight) based on the first voice data, the second voice data, and an estimated value of an error between the second voice data and clean voice data corresponding to the first voice data. (Lee: Section 0261, lines 1-3- the mean square error from a noise canceling model and a target feature vector from a reference voice signal) 

Claim 13, Lee (Section 0212-(second voice data)) in view of Wightman discloses wherein the identifying comprises linearly combining the first voice data and the second voice data based on the weight and identifying the linearly combined value as the input data. (Wightman: Col. 6 lines 56- 60 thus the audio of a command 4 including an utterance of a wake-word subsequently followed by a question- thus the command 4 is identified as the input based on the wake-word combined with a question or statement)

Claim 14, Lee in view of Wightman discloses wherein the identifying comprises identifying one of the first voice data and the second voice data as the input data based on the weight. (Lee: Section 0211, based on the predetermined call word (weight), the call word voice signal (first voice data)  or input voice signal (input voice signal) is acquired as the input data). 

Claim 15, Lee (Section 0219)  in view of Wightman discloses wherein the identifying comprises: based on the weight being greater than a threshold value, identifying the second voice data as the input data; (Lee: Section 0360- thus when a predetermined wakeup word or call word (Weight) is recognized- that means the input voice signal is identified as the input data) 
(Wightman: Col. 20 lines 66-67 if the total number of “1s” is greater than the predefined threshold value) 
and based on weight being less than the threshold value, identifying the first voice data as the input data. (Wightman: Col. 20 lines 64-66- “If the total  number of counts “1s” is less than a predefined threshold value (e.g. threshold T))

Claim 16, Objected to as allowable but depended on a rejected claim. Please see item 3 for details. 
Claim 17, Lee in view of Wightman discloses  wherein the third model is at least one of a wake-up model or an automatic speech recognition model. (Lee: Section 0360, wakeup word or a wakeup interaction) 

Claim 18, Lee in view of Wightman discloses further comprising training the first model and the second model based on the first voice data, clean voice data corresponding to the first voice data, and the second voice data. (Lee: Section 0110, the apparatus (processor) trains noise canceling model using a plurality of reference voice signals where the reference voice signal reads on the clean voice data, Section 0202) 

Claim 19, Lee (Section 0292) in view of Wightman discloses further comprising obtaining a first score corresponding to the first voice data (Lee: Section 0288, lines 1-3 the target vector corresponding to the input voice signal reads on the first score) and 
obtaining a second score corresponding to the second voice data (Lee: Section 0288, lines 3-5 the correct target feature vector also reads on the second score) by inputting each of the first voice data and the second voice data to the third model; (Lee: Section 0351-“a predetermined wakeup word or weight” is used as the weight to determine if the received voice signal is identified as the input signal) 

and training the second model based on the first voice data, the second voice data, the first score, and the second score. (Lee: Section 0325, lines 3-6 trained noise canceling model which is used to enhance voice signal by removing noise) 

Claim 20, Lee  in view of Wightman discloses wherein the obtaining a weight comprises obtaining an estimated value of a difference between the first score and the second score by inputting the first voice data and the second voice data to the second model; (Section 0261, the Loss function E is a mean square error reads on the estimated value from a noise canceling model  and a target feature vector) and
obtaining the weight based on the estimated value of the difference between the first score and the second score. (Lee: Section 0263, lines 4-6- “thus W is a weight between nodes in the noise model) 



	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyon et al. (US 2018/0197533) discloses an electronic devices integrated with microphones have been widely used to collect voice inputs from users and implement voice-activated functions according to the voice inputs. A voice-activated elec­tronic device is disposed in a room having one or more smart home devices but not any media device. Alternatively, in some implementations, a voice-activated electronic device is disposed in a location having no networked electronic device. (Section 0046).
Zhang et al. (US10622009) discloses a  system that operate differently based on whether local speech (e.g., near-end speech) and/or remote speech (e.g., far-end speech) is present in the microphone audio data. For example, when the local speech is detected in the microphone audio data, the device  may apply parameters to improve an audio quality associated with the local speech, without attenuating or degrading the local speech. In contrast, when the local speech is not detected in the microphone audio data, Col. 3 lines 40-50.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          07/14/2022.